Citation Nr: 1623356	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from December 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of the hearing has been associated with the electronic record.

The Board remanded the Veteran's claims in December 2014 and October 2015 for further development.  Unfortunately, for the reasons discussed below, an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2015 remand, the Board directed the AOJ to obtain outstanding VA medical records relating to the Veteran's hospitalizations from May to June 1992, February 1993, and November 1995, obtain an addendum medical opinion on the etiology of any current psychiatric disorders, and to readjudicate the Veteran's claim.

On remand, the AOJ obtained the requested records for the periods of May to June 1992 and February 1993.  Although records from November 1995 were also obtained, they did not include the Veteran's hospitalization for cocaine dependence beginning November 13, 1995.  Additionally, a December 11, 2006 VA Report of Hospitalization from the VA Medical Center in Minneapolis shows the Veteran was admitted on that date with a diagnosis of PTSD and was discharged the next day.  As these records could be relevant to the Veteran's claim, the AOJ must obtain the records or determine that the records either do not exist or that that further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The AOJ obtained an addendum opinion on December 10, 2015.  Although the AOJ obtained many of the requested records, the records were associated with the claims file after the addendum opinion was obtained.  This frustrates the purpose of the Board's remand directive to obtain an addendum opinion based on the entire record.  

As to the substance of the addendum opinion, the clinician repeated the opinion contained in April 2015 examination report, which the Board previously deemed conclusory in nature.  Specifically, the examiner repeated the statement that "there is no clear link between the Veteran's depression and his military service."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).

On remand, the AOJ should make an attempt to obtain the outstanding medical records, and then afford the Veteran a new VA psychiatric examination, with an examiner other than the author of the April 2015 and December 2015 opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records from December 2015 to present, as well as any other pertinent in-patient or outpatient psychiatric treatment records dated around November 13, 1995 and December 11, 2006.  All records received should be associated with the claims file.

2.  After the requested medical records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to address the nature of his claimed acquired psychiatric disorder.  Any indicated tests or studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the examination results and review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a.  Identify any currently diagnosed acquired psychiatric disorder present since November 2011, including conditions that may have resolved during the appeal period.

b.  For each diagnosed disorder, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder was incurred in or is otherwise related to service.

The examiner is asked to explain the reasons for any opinions expressed and conclusions reached.  A complete rationale must be included.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


